Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 20 October 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 112, ¶ 2
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-4
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “during launch of said spacecraft” There is insufficient antecedent basis for this limitation in the claim because the method claim does not explicitly recite a step of launching the space craft.
For the purposes of this Office action, the limitation will be read as “during the flight of a launched spacecraft” wherein the step of launching occurred on the ground at the instant the spacecraft was sent skyward. 
Claims 2-4 depend upon claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 and 2
Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Resendes et al. (Laser Propulsion for Ground Launch, JOURNAL OF PROPULSION AND POWER, Vol. 23, No. 1, January–February 2007; “Resendes”) in view of Guetta et al. (2011/0222047; “Guetta”), further in view of Osborne et al. (EVALUATION AND CHARACTERIZATION STUDY OF DUAL PULSE LASER INDUCED SPARK (DPLIS) FOR ROCKET ENGINE IGNITION SYSTEM APPLICATION, 3 9 AIA NASMWSAWASEE Joint Propulsion Conference and Exhibit, Huntsville, Alabama, July 20-23.2003; “Osborne”), further in view of Anderson et al. (2006/0181696; “Anderson”), and further in view of Marcaccio; John (6,942,177; “Marcaccio”).
Regarding claim 1, Resendes discloses in figures 5 and , and related text, a ‘ground-to-orbit launch using laser propulsion.” Resendes, Abstract (“Ground-to-orbit launch using laser propulsion requires a thermal system. … the laser-supported detonation thruster concept has led to a flight vehicle … there are no inherent limitations for a ground-to-orbit launch vehicle using laser propulsion.”).
However, Guetta discloses in figure 8, and related text, a flight vehicle 80 receiving propulsion power from light carried from a laser 86 that is transmitted through optical fiber cable 87 which is reeled in by reel mechanism 87 after the cable has been paid out “according to the distance and height of the vehicle from the ground station.” Guetta, par. [0129].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Resendes to comprise a method of recovery of optical fiber expended during laser-powered launch of a spacecraft (as disclosed by Guetta), said method comprising the steps of: an optical fiber connected at one end to said spacecraft from said spacecraft during launch of said spacecraft said optical fiber adapted for transmission of high optical energy sufficient to launch said spacecraft from the ground to Low Earth Orbit, said optical fiber having a length of at least 100 kilometers; affixing a first high energy connector to a drum spooler, said first high energy connector optically connected to a spacecraft, as recited in claim 1, because the resulting method would enable and facilitate sustained rocket engine ignition. Osborne, p. 2 (“[Dual pulse laser format] offers the uniqueness of distributing the laser energy so that the laser light can be delivered to the combustion chamber in a practical way, using multiple fiber-optic lines.”) and Abstract (“the dual pulse laser format, containing the same total energy of a single laser pulse, produced a spark that was superior in its ability to provide sustained ignition of fuel-lean H2/air propellants”). 
Further regarding claim 1, Resendes in view of Guetta and further in view of Osborne does not explicitly disclose engaging said optical fiber expended from said spacecraft to said drum spooler following said launching step, said engaging of said optical fiber commencing once said optical fiber has been fully released by said spacecraft; and collecting said optical fiber for processing, cleaning and rewinding for future use, said collecting of said optical fiber completed prior to said optical fiber contacting the ground. 
However, Anderson discloses in figures 13B and 13C an automated method of using a fiber clips 400 to attach ends of optical fiber 12 to a spool 10. Anderson, Abstract (“A system and methods for automating the testing of optical fiber are described. According to one aspect of the present invention, an automated conveyor system moves spools of optical fiber contained on pallets from testing station to testing station. According to another aspect of the present invention, a single spool is carried by a specially designed pallet. According to another aspect of present invention, an apparatus automatically strips, cleans, and cleaves the fiber ends once the spool reaches the apparatus. The fiber ends are then automatically manipulated into the appropriate location for a predetermined test to be performed. According to another aspect of the invention, an apparatus automatically acquires a sample length of the optical fiber and strips, cleans, and cleaves the fiber ends of the sample. The sample length of the optical fiber is then manipulated into the appropriate location for a second predetermined test to be performed.”).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Resendes in view of Guetta and further in view of Osborne (by incorporating Anderson’s method of automatically attaching optical fibers to spools) to comprise a power over fiber method that comprises engaging said optical fiber expended from said spacecraft to said drum spooler following said launching step, said engaging of said optical fiber commencing once said optical fiber has been fully released by said spacecraft; and collecting said optical fiber for processing, cleaning and rewinding for future use, said collecting of said optical fiber completed prior to said optical fiber contacting the ground because the resultant method would enable and facilitate methods for limiting static discharges. Marcaccio, col. 1, ll. 14-50 (disclosing that objects “can acquire static charge during flight” and that discharge of the static charge can produce “an electrical shock”). 
Regarding claim 2, as dependent upon claim 1, Resendes in view of Guetta, further in view of Osborne, further in view of Anderson, and further in view of Marcaccio, as applied in the rejection of claim 1, discloses and renders obvious that the collecting step is performed by the rotation of said drum spooler. Guetta, fig. 8 and par. [0129].
Claim 3
Claim 3, as dependent upon claim 2, is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Resendes in view of Guetta, further in view of Osborne, further in view of Anderson, and further in view of Marcaccio, as applied in the rejection of claims 1 and 2, and further in view of Lauritzen, Ted (4,504,023; “Lauritzen”).
Regarding claim 3, as dependent upon claim 2, Resendes in view of Guetta, further in view of Osborne, further in view of Anderson, and further in view of Marcaccio, as applied in the rejection of claims 1 and 2, does not explicitly disclose that the drum spooler is servo-controlled. 
However, Lauritzen discloses in Abstract a servo control system that participates in controlling tension in a cable when the cable is collected by a reel.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Resendes in view of Guetta, further in view of Osborne, further in view of Anderson, and further in view of Marcaccio, as applied in the rejection of claims 1 and 2, such that the drum spooler is servo-controlled because the resultant method would facilitate maintaining constant tension in the cable. Lauritzen, Abstract.
Claim 4
Claim 4, as dependent upon claim 3, is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Resendes in view of Guetta, further in view of Osborne, further in view of Anderson, further in view of Marcaccio, and further in view of Lauritzen, as applied in the rejection of claim 3, and further in view of Savage-Leuchs, Matthias (2008/0037604; “Savage-Leuchs”).
Regarding claim 4, as dependent upon claim 3, Resendes in view of Guetta, further in view of Osborne, further in view of Anderson, and further in view of Marcaccio, and further in view of Lauritzen, as applied in the rejection of claim 3, does not explicitly disclose that the drum spooler is actively cooled.
However, Leuchs discloses in figure 1i, and related text, an optical fiber 138 that is wrapped around a cooling cylinder 188 which is water-cooled but which could also be cooled by Peltier thermoelectric cooling structures and mechanisms. Leuchs, par. [0082].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Resendes in view of Guetta, further in view of Osborne, further in view of Anderson, and further in view of Marcaccio, and further in view of Lauritzen to incorporate Leuchs’ active cooling mechanisms because the resulting method would facilitate controlling the thermal loads generated by the fiber collection process. Leuchs, par. [0082] (disclosing active heat removal); here the examiner notes that friction-induced heating is a well-known and well-characterized phenomena.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2874